*388The opinion of the court was delivered by
Redfield, J.
The plaintiff having obtained letters patent for an improved thill-coupling, conveyed to C. B. Stowe one third of the right for Massachusetts and Connecticut, for the consideration of $500 cash, and three $500 notes signed by said Stowe. The plaintiff delivered said notes to the defendant, December 5th, 1867, and took his accountable receipt therefor. Stowe refused to pay the notes on the alleged ground that the sale to him of the patent right, was effected by the fraud of the plaintiff, and notified the plaintiff that he would have nothing further to do with the patent. The plaintiff offered to make an effort himself to make sales of the same in Massaclnisetts, and did make a sale in Worcester for $300, and endorsed $100 of such avails on Stowe’s notes. The defendant’s testimony tended to show that the plaintiff went to Massachusetts to effect such sale, of his own motion and at his own risk; and when he returned Stowe still insisted that the sale should be rescinded for the fraud of the plaintiff, and again refused to pay the notes, and demanded the return of the $500, which he had paid towards the purchase. The letter of the plaintiff to the defendant of February 24th, together with the parol evidence, tends strongly to prove that plaintiff authorized defendant to surrender the notes to Stowe in rescission of the contract.
I. The court charged the jury that if the defendant surrendered the notes to Stowe, without authority, it was, of itself, a conversion of the notes. If he was authorized to surrender'the notes, then the plaintiff woidd be concluded by it, and defendant would not be required to respond to any demand, whether properly or improperly made.
II. We think that the charge of the court was reasonable and just, as to the bearing of plaintiff’s effort to make sales in Massachusetts. If, at plaintiff’s instance, Stowe acquiesced in plaintiff’s going to Massachusetts, and after his effort and return, Stowe still insisted that the contract should be rescinded for fraud, Stowe should not be prejudiced by such delay, occasioned by the plaintiff. The rights of the parties were suspended to await the result of plaintiff’s experiment.
*389Under tlie charge of the court, the jury must have found that after the plaintiff had made his effort to sell the patent right, Stowe demanded a rescission, demanded the notes and money, .which had been paid, and offered to.reconvey all title which he had received from the plaintiff, and that by consent of the plaintiff the defendant surrendered the notes to Stowe. This constituted a full defence to the action.
And we think the court complied substantially with plaintiff’s requests, so far as applicable to the case, .as made by the proof. The judgment of the county court is affirmed.